NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  22-JUN-2021
                                                  07:51 AM
                                                  Dkt. 37 SO
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


              STATE OF HAWAI#I, Plaintiff-Appellant,
                                v.
    JOHN KEONI JARDINE, also known as JOHN KEONI JARDINE III
             and JOHN JARDINE III, Defendant-Appellee


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CR. NO. 1CPC-XX-XXXXXXX)

                      SUMMARY DISPOSITION ORDER
   (By:    Leonard, Presiding Judge, Hiraoka and Wadsworth, JJ.)

            Plaintiff-Appellant State of Hawai#i appeals from the
"Findings of Fact, Conclusions of Law, and Order Granting
Defendant's Motion to Dismiss Felony Information Based Upon a
Defective Charge, Filed 1/27/20" (Order) entered by the Circuit
Court of the First Circuit on February 20, 2020.1 For the
reasons explained below, we affirm the Order.
          Defendant-Appellee John Keoni Jardine (also known as
John Keoni Jardine III and John Jardine III) was charged by
felony information with assault in the second degree in violation
of Hawaii Revised Statutes (HRS) § 707-711(1)(a) and/or (1)(d).
Jardine moved to dismiss the charge. The circuit court dismissed
the charge without prejudice, concluding that the charge was
defective because it failed to recite the statutory definitions


     1
            The Honorable Karen T. Nakasone presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


of "substantial bodily injury" and "dangerous instrument." This
appeal followed.
           "Whether a charge sets forth all the essential elements
of a charged offense is a question of law, which [an appellate
court] reviews under the de novo, or right/wrong, standard."
State v. Kauhane, 145 Hawai#i 362, 369, 452 P.3d 359, 366 (2019)
(cleaned up).
           "A charge's essential elements include conduct,
attendant circumstances, and results of conduct." Kauhane, 145
Hawai#i at 370, 452 P.3d at 367 (citing HRS § 702-205 (2014))
(other citations omitted). "Where a statute sets forth with
reasonable clarity all essential elements of the crime intended
to be punished, and fully defines the offense in unmistakable
terms readily comprehensible to persons of common understanding,
a charge drawn in the language of the statute will be
sufficient." Id. (cleaned up). However, where the statutory
definition of an element of the crime "does not necessarily
coincide with its common meaning[,]" State v. Baker, 146 Hawai#i
299, 307, 463 P.3d 956, 964 (2020), the statutory definition must
be included in the charge. State v. Pacquing, 139 Hawai#i 302,
308, 389 P.3d 897, 903 (2016).
           Jardine was charged with violation of HRS § 707-
711(1)(a) and/or (1)(d). HRS § 707-711 (2014 & Supp. 2018)
provides, in relevant part:

          Assault in the second degree. (1) A person commits the
          offense of assault in the second degree if:
                (a)   The person intentionally, knowingly, or
                      recklessly causes substantial bodily injury to
                      another; [or]
                . . . .

                (d)   The person intentionally or knowingly causes
                      bodily injury to another with a dangerous
                      instrument[.]

(Emphasis added.)



                                    2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            The felony information charging Jardine stated:

                  On or about August 25, 2019, in the City and County of
            Honolulu, State of Hawaii, JOHN KEONI JARDINE . . . did
            intentionally, knowingly, or recklessly cause substantial
            bodily injury to Paul Costa, and/or did intentionally or
            knowingly cause bodily injury to Paul Costa with a dangerous
            instrument, thereby committing the offense of Assault in the
            Second Degree, in violation of Section 707-711(l)(a) and/or
            Section 707-711 (l)(d) of the Hawaii Revised Statutes.

(Emphasis added.)
          The issues presented by this appeal are whether the
statutory definitions of "substantial bodily injury" and
"dangerous instrument" coincide with the common meanings of those
terms. Concerning "substantial bodily injury," the Oxford
Learner's American English Dictionary contains the following
definitions:

            substantial: large in amount, value, or importance2

            bodily: connected with the human body3

            injury: harm done to a person's or an animal's body4

            HRS § 707-700 (2014) provides, in relevant part:

                  "Bodily injury" means physical pain, illness, or any
            impairment of physical condition.

                  . . . .

                  "Substantial bodily injury" means bodily injury which
            causes:

                  (1)   A major avulsion, laceration, or penetration of
                        the skin;
                  (2)   A burn of at least second degree severity;



      2
            Substantial, Oxford Learner's Dictionaries,
https://www.oxfordlearnersdictionaries.com/us/definition/english/substantial?q
=substantial (last visited June 17, 2021).
      3
            Bodily, Oxford Learner's Dictionaries,
https://www.oxfordlearnersdictionaries.com/us/definition/english/bodily_1?q=bo
dily (last visited June 17, 2021).
      4
            Injury, Oxford Learner's Dictionaries,
https://www.oxfordlearnersdictionaries.com/us/definition/english/injury?q=inju
ry (last visited June 17, 2021).

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


               (3)   A bone fracture;
               (4)   A serious concussion; or

               (5)   A tearing, rupture, or corrosive damage to the
                     esophagus, viscera, or other internal organs.

The HRS § 707-700 definition of "substantial bodily injury" is
limited to five specific types of bodily injury. The common
meaning of "substantial bodily injury" could encompass more types
of bodily injury than the five specified in the statute. Because
the common meaning of "substantial bodily injury" is broader than
the statutory definition, the charge against Jardine was
defective. See, e.g., Kauhane, 145 Hawai#i at 371, 452 P.3d at
368 (common meaning of "obstructs" was broader than defined term
in Obstructing statute, HRS § 711-1105); Pacquing, 139 Hawai#i at
308, 389 P.3d at 903 (common meaning of "confidential personal
information" was broader than defined term in UPCPI statute,
HRS § 708-839.55); State v. Wheeler, 121 Hawai#i 383, 394, 219
P.3d 1170, 1181 (2009) (common meaning of "operate" was broader
than defined term in OVUII statute, HRS § 291E-61).
           Quoting State v. Mita, 124 Hawai#i 385, 245 P.3d 458
(2010), the State argues that requiring inclusion of the
statutory definition of "substantial bodily injury" "would render
charges unduly complex, in contravention of the policy reflected
in [Hawai#i Rules of Penal Procedure] Rule 7(d) that '[t]he
charge shall be a plain, concise and definite statement of the
essential facts constituting the offense charged.'" Id. at 392,
245 P.3d at 465. The supreme court has noted, however, that if
the statutory definition of an element of an offense is complex
or lengthy, the specific conduct, attendant circumstance, or
result of conduct may be specified in a "to wit" clause of the
charge. See Pacquing, 139 Hawai#i at 308, 389 P.3d at 903 ("The
State should have included in the charge the statutory definition
of 'confidential personal information' under HRS § 708-800 or at
least specified in the charge the items of information that
allegedly were unlawfully possessed.") (emphasis added).


                                   4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The State's argument lacks merit under the
circumstances of this case. The charge against Jardine neither
recited the statutory definition of "substantial bodily injury"
nor specified what type of bodily injury Jardine allegedly
inflicted upon the complaining witness. The circuit court did
not err by dismissing the felony information without prejudice on
that basis.
          In light of the foregoing, we need not reach the
State's other arguments. We affirm the circuit court's Order
entered on February 20, 2020.
          DATED: Honolulu, Hawai#i, June 22, 2021.

On the briefs:
                                      /s/ Katherine G. Leonard
Stephen K. Tsushima,                  Presiding Judge
Deputy Prosecuting Attorney,
City and County of Honolulu,          /s/ Keith K. Hiraoka
for Plaintiff-Appellant.              Associate Judge

Emmanuel G. Guerrero,                 /s/ Clyde J. Wadsworth
for Defendant-Appellee.               Associate Judge




                                  5